
	
		I
		111th CONGRESS
		1st Session
		H. R. 686
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mrs. Davis of
			 California (for herself, Mr.
			 Bilbray, Mr. Filner, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to permit
		  local public agencies to act as Medicaid enrollment brokers.
	
	
		1.Permitting local public
			 agencies to Act as Medicaid enrollment brokersSection 1903(b)(4) of the
			 Social Security Act (42 U.S.C.
			 1396b(b)(4)) is amended by adding at the end the following new
			 subparagraph:
			
				(C)(i)Subparagraphs (A) and
				(B) shall not apply in the case of a local public agency that is acting as an
				enrollment broker under a contract or memorandum with a State medicaid agency,
				provided the local public agency does not have a direct or indirect financial
				interest with any medicaid managed care plan for which it provides enrollment
				broker services.
					(ii)In determining whether a local public
				agency has a direct or indirect financial interest with a medicaid managed care
				plan under clause (i), the status of a local public agency as a contractor of
				the plan does not constitute having a direct or indirect financial interest
				with the
				plan.
					.
		
